Citation Nr: 0405965	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for additional disability of the left 
(dominant) arm resulting from the harvesting of the left 
radial artery during coronary artery bypass surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

A personal hearing was held before the undersigned at the RO 
in June 2003.  A transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The claim is remanded to obtain an additional medical opinion 
and to ensure that the requirements of the Veterans Claims 
Assistance Act of 2000 concerning notice are met in this 
case.

Because the claim presented on this appeal was pending before 
VA on the November 9, 2000 date of enactment of the VCAA, it 
is subject to the terms of that statute, which imposed 
greater duties on VA than under prior law to provide notice 
and assistance to claimants of VA benefits.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  

New regulations implementing the statute are, with the 
exception of particular provisions concerning applications to 
reopen previously denied claims, effective from the date of 
its enactment.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The evidence in this case shows that the veteran developed a 
disability of his left (dominant) arm as the result of 
coronary artery bypass surgery that he had at a VA medical 
facility in September 2000.  As part of the surgery, the 
radial artery of his left arm was harvested.  The veteran's 
claim for compensation for the disability of the left arm 
that resulted from this surgery arises under section 1151 of 
Title 38, United States Code.  

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
in pertinent part, that a disability is a qualifying 
additional disability when it was not the result of the 
veteran's willful misconduct and it was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary [of 
VA] either by a Department employee or a Department facility 
and the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or by an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  See Pub. L. 104-21, Title 
IV, § 422(a); Sept. 26, 1996, 110 Stat. 2926.  

The amended statute, which reintroduced an earlier 
requirement, later repealed on the basis of the holding in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), that there be a 
showing of fault on the part of VA (absent accident), has 
been held by the United States Court of Appeals for Veterans 
Claims to apply to all claims filed on or after October 7, 
1997.  Boggs v. West, 11 Vet. App. 334, 343 (1998).  (But see 
VAOGCPREC 40-97, holding that the amended statute is 
applicable to all claims filed on or after October 1, 1997).  
Thus, it applies to the instant claim.

There is no question that the left arm deficits that resulted 
from the surgery represent qualifying additional disability 
for purposes of Section 1151.  The question is whether the 
proximate cause of this additional disability was fault on 
the part of VA (e.g., carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault) in furnishing the hospital care, medical or surgical 
treatment, or examination or by an event not reasonably 
foreseeable.  

The RO obtained a medical examination of the veteran in 
February 2002.  The examination report contained the findings 
and opinions of the examiner.  The examiner concluded that as 
a result of the surgical procedures, in particular, the 
harvesting of the radial artery, the veteran had developed a 
disability of the left arm that he had not had before the 
surgery.  The examiner stated an opinion that the new 
disability of the left arm "was not an unforeseen 
consequence of surgery."  The examiner stated no opinion 
about whether fault on the part of VA medical personnel had 
played a role in this case, so that VA adjudicators could 
decide whether any such fault was a proximate cause of the 
new left arm disability.

Thus, the VA examination report of February 2002 does not 
contain all of the findings needed by VA adjudicators to 
resolve the claim.  

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the claim must be remanded so that 
the RO may seek a supplemental opinion from the VA examiner 
or, if the examiner is no longer available, a new medical 
examination and opinion from another VA examiner.  38 C.F.R. 
§ 19.9(a) (2003).  The unresolved issue is whether the 
disability of the left arm that the veteran developed as a 
result of the coronary artery bypass surgery is attributable 
to any fault on the part of VA.  The VA medical records 
concerning this surgery show that the veteran was treated as 
an inpatient at the VA medical facility for approximately 
eight days in conjunction with the surgery.  The opinion to 
be obtained on remand should consider any fault on the part 
of VA not only during the surgery but in the other care and 
treatment given to the veteran while he was an inpatient and 
in any follow-up care (including examination) given to him as 
an outpatient after the surgery.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (2003).

Review of the file discloses that the RO did not give the 
veteran notice concerning his claim that satisfies the 
requirements of the VCAA regarding the notice that VA must 
give to claimants of VA benefits.  

Under the VCAA, VA has a duty to provide claimants of VA 
benefits with certain notice concerning the evidence that is 
needed to substantiate their claims.  The notice furnished by 
VA must inform the claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must explain which evidence the claimant 
is finally responsible for obtaining and which evidence VA 
will attempt to obtain on the claimant's behalf.  Id.  The 
notice must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  The notice must be furnished upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation states that if a claimant has not responded to a 
notice requesting information or evidence within 30 days of 
the date of the notice, VA may decide the claim prior to the 
expiration of the one-year period on the basis of the 
evidence of record but must readjudicate the claim if the 
claimant later provides the information or evidence within 
the one-year period.  38 C.F.R. § 3.159(b)(1).  A recent 
amendment of section 5103 provides that VA may make a 
decision on the claim before the one-year period has expired 
without vitiating the notice.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In May 2001, the RO sent the veteran a letter, with a copy to 
his representative, that was intended to serve as the notice 
required under the VCAA.  However, this letter did not 
adequately describe the type of evidence that was needed to 
substantiate the claim.  It did not describe that evidence 
directly, not did it describe that evidence indirectly by 
discussing what propositions had to be proven for a Section 
1151 claim.  Instead, the letter described what propositions 
had to be proven for a service connection claim.  Thus, the 
notice was deficient.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. at 186-87.  
On remand, the RO must furnish notice concerning evidence 
needed to substantiate the claim that fully complies with the 
requirements of the VCAA.  38 C.F.R. § 19.9(a).  Given the 
nature of this claim, the notice should state explicitly that 
the veteran may supply a private medical examination and 
opinion to support his claim.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence, and any 
information, that VA has determined is 
necessary to substantiate his claim for 
compensation under Title 38, Section 
1151, United States Code.  By way of 
explaining what evidence is necessary to 
substantiate the claim, this notice 
should explain what propositions (or 
alternative propositions) must be proven 
for a Section 1151 claim.  The notice 
also must indicate which evidence the 
veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to the 
claim.  The notice must apprise the 
veteran that he may obtain and submit a 
private medical examination and opinion 
addressing the issues presented by such a 
claim.  Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  After all other action has been 
taken, including any action appearing to 
be necessary from any response to the 
notice requested in Paragraph 2, obtain a 
supplemental opinion from the same 
examiner as prepared the February 2002 VA 
examination report and opinion.  Schedule 
the veteran for re-examination by this 
examiner if the examiner so desires.  The 
opinion must address whether fault (e.g., 
negligence, carelessness, lack of proper 
skill, error in judgment, or similar 
instance) on the part of VA medical 
personnel was responsible for the 
veteran's developing additional 
disability of the left (dominant) arm 
acquired as a result of the September 
2000 coronary artery bypass surgery.  The 
opinion should consider whether there was 
any fault on the part of VA personnel in 
the execution of the surgery, in the care 
and treatment that the veteran received 
as an inpatient at the time of the 
September 2000 surgery, and in care, 
treatment, or examination that the 
veteran received as an outpatient in 
follow-up to the September 2000 surgery.

If the examiner who provided the February 
2002 VA examination and opinion is no 
longer available, schedule the veteran 
for the same examination with another VA 
examiner and request that the examiner 
provide the same opinion in the 
examination report.

4.  Then, readjudicate the claim.  If the 
benefit sought on the appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case and allow then 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

